DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on November 12, 2020 is acknowledged.  The traversal is on the ground(s) that simultaneous examination of the inventions does not impose an undue burden on the examiner.  This is not found persuasive because there is zero overlap between the two surfactants claimed.  Two separate searches are required, and art that will reject one species will not necessarily reject the other.  For example, the art cited below does not disclose species B.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demangeon et al, US 4,556,509.
Demangeon et al teach a light duty detergent comprising a nonionic detergent and an anionic detergent solubilized in an aqueous medium, wherein the anionic detergent is an organic sulfonate or sulfate with a diamine diacid salt such as ethylene diamine dihydrochloride or propylene diamine dihydrochloride (claims 1-11).  Note the compositions contain only anionic and ethoxylated alcohol nonionic surfactants (examples 6-8), dodecylbenzene sulfonates are suitable (example 9), and these compositions have a pH of from 6 to 8 (col. 9, lines 35-38).  It would have been obvious for one of ordinary skill in the art to formulate a composition comprising a diamine salt of an anionic surfactant and a nonionic surfactant as this precise combination is envisioned by the reference (claims 1 and 5).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al, US 2005/0059570.
Hsu et al teach a liquid laundry detergent comprising a polyanionic ammonium surfactant, an example of which is a tetraethylenepentamine salt of alkyl benezene sulfonate in water (¶146), other diamines include ethylene diamine and diethylenetriamine (¶139-140), and these compositions may include nonionic surfactants such as ethoxylated alcohols (¶68).  The preferred pH of the invention is 8.2 (¶151).  It would have been obvious for one of ordinary skill in the art to formulate a composition comprising a diamine salt of an anionic surfactant and a nonionic surfactant as the anionic surfactant is the crux of the invention and nonionic surfactants are suitable additives. 

Claims 1-5, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al, US 2055/0265504.
Crane et al teach a water-based cosmetic containing emulsifiers, an example of such emulsifiers are anionic gemini surfactants (dicocoyl ethylene diamine Peg-15 sulfate, a commercially available emulsifier ¶181) and alkylpolyglucosides (¶178).  The preferred pH of these compositions is from 6-7 (¶29).  It would have been obvious for one of ordinary skill in the art to formulate a cosmetic composition comprising the above emulsifiers as these emulsifiers are taught as suitable by the reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761